Title: To George Washington from Lieutenant Colonel Edward Carrington, 14 January 1780
From: Carrington, Edward
To: Washington, George


          
            Sir,
            Sussex Court House [N.J.] Jan. 14th 1780
          
          I have the pleasure to acquaint your Excellency, that twelve Justices, & several, Active, Militia Officers, met at this place last night, & have decisively taken on them the business of collecting & delivering the grain & cattle required from this County, agreable, in point of time, & every other respect, to the address with which I had the Honor to be sent them. those Gentlemen are so situated as to have a pretty general influence through the County & I think, from the Zeal which their ready attendance here, ⟨with⟩ the present circumstances of the roads, we may rely on a pretty punctual compliance with their engagements. the snow here is between three & four feet deep on an average, & rendered still more embarrassing, by drifting, and, as ⟨we⟩ go further up the county, increases in the same proportion as from Morris Town hither. a number of those Gentlemen had their own ways to beat through the vast quantity of snow, in order to Attend here. from this State of the Matter your Excellency will conceive it lucky, that the civil Officers have Undertaken the business, as the impress must have been attended with much delay, for the depth of the ways many of which, would not have

been marked by a single foot Step, must have impeded our movements excessively. besides these prospects I have the pleasure to find that pretty ⟨clever⟩ supplies are dispatching from this place, & Major Hoops’s, which the Purchasers had got together, so that I am in hopes the Troops in Camp will shortly be more happily circumstanced than I left them. I shall stay here ’till the business is fully compleated, & will leave nothing undone, that can expedite it. I have the Honor to be with much respec⟨t⟩ your Excellencies Mo. Humbe Servt
          
            Ed. Carrington L. Col. Art.
          
        